United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stanwood, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0992
Issued: February 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 16, 2018 appellant filed a timely appeal from a November 1, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from the last merit decision, dated September 28, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the November 1, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On April 4, 2015 appellant, then a 60-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on April 3, 2015, she sustained injuries to her neck, shoulder, hip, and
back as a result of a motor vehicle accident. She stopped work on April 7, 2015. OWCP accepted
appellant’s claim for neck and right hip sprains.
On June 28, 2016 appellant underwent an OWCP-approved right total hip arthroplasty.
She received wage-loss compensation for temporary total disability on the supplemental rolls. On
October 3, 2016 appellant returned to work in a full-time, limited-duty capacity.
On June 25, 2017 appellant filed a claim for a schedule award (Form CA-7).
By development letter dated July 27, 2017, OWCP requested that appellant submit an
impairment evaluation from her attending physician in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).3 Appellant was afforded 30 days to submit the requested information.
OWCP subsequently received a February 15, 2017 report by Dr. Steven R. English, a
Board-certified physiatrist. Dr. English indicated that appellant sought treatment for multiple
injuries and pain areas related to an April 3, 2015 work-related injury. Upon physical examination
of appellant’s right hip, he observed mild tenderness and 5/5 hip flexion. Dr. English diagnosed
torn right hip labrum, moderate-to-severe right hip osteoarthritis, and mild right hip dysplasia. He
recommended that appellant continue working light duty.
By decision dated September 28, 2017, OWCP denied appellant’s claim for a schedule
award. It found that the medical evidence of record was insufficient to establish permanent
impairment of her right lower extremity as a result of the April 3, 2015 employment injury.
On October 23, 2017 appellant requested reconsideration. No evidence was submitted with
her request.
By decision dated November 1, 2017, OWCP denied appellant’s reconsideration request.
It found that her reconsideration request neither raised substantive legal questions nor included
new and relevant evidence sufficient to warrant further merit review of her claim.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
3

A.M.A., Guides (6th ed. 2009).

4

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

2

OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.6 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.7 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
OWCP did not receive additional evidence of permanent impairment with appellant’s
October 23, 2017 reconsideration request.9 Therefore, the issue presented on appeal is whether
appellant met any of the requirements of 20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the
case for review of the merits of her claim.
The Board finds that, in her application for reconsideration, appellant did not show that
OWCP erroneously applied or interpreted a specific point of law, and she did not advance a new
and relevant legal argument not previously considered. Consequently, she is not entitled to review
of the merits of her claim based on the first and second above-noted requirements under 20 C.F.R.
§ 10.606(b)(3).10
As noted above, OWCP did not receive additional evidence with appellant’s
reconsideration request. Accordingly, the Board finds she has not submitted relevant and pertinent
new evidence not previously considered by OWCP. The Board finds, therefore, that appellant is
not entitled to review of the merits of his claim based on the third above-noted requirement under
20 C.F.R. § 10.606(b)(3).11

5

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
6

20 C.F.R. § 10.607(a).

7

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

9

When a claimant does not submit relevant evidence with respect to an increased schedule award, then OWCP may
properly determine that appellant has filed an application for reconsideration of a schedule award decision. See
K.K., Docket No. 15-1684 (issued October 23, 2015).
10

T.B., Docket No. 18-1214 (issued January 29, 2019); C.B., Docket No. 08-1583 (issued December 9, 2008).

11

P.L., Docket No. 18-1145 (issued January 4, 2019).

3

As appellant’s request for reconsideration did not meet any of the three requirements
enumerated under 20 C.F.R. § 10.606(b)(3), the Board finds that OWCP properly denied her
request for reconsideration without reopening the case for a review on the merits.12
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 1, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

R.C., Docket No. 17-0595 (issued September 7, 2017); M.E., 58 ECAB 694 (2007).

4

